Matter of Benjamin v Henry (2018 NY Slip Op 05804)





Matter of Benjamin v Henry


2018 NY Slip Op 05804


Decided on August 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2018
The Following Order Was Entered And Filed On August 22,

Kahn, J.P., Gesmer, Oing, Singh, Moulton, JJ.


2018 7104 101015/18

[*1]In re Brian A. Benjamin, etc., Petitioner-Respondent,
vLashawn Henry, Respondent-Appellant, The Board of Elections in the City of New York, Respondent.


Susan M. Russell, New York, for Appellant.
Arthur W. Greig, New York, for Brian A. Benjamin, respondent.

Judgment, Supreme Court, New York County (Carol R. Edmead, J.), entered on August 13, 2018, unanimously affirmed for the reasons stated by Edmead, J., without costs or disbursements.
No opinion. Order filed.
ENTERED: AUGUST 22, 2018
DEPUTY CLERK